     Case 1:18-cr-00240-LJO-SKO Document 44 Filed 07/02/20 Page 1 of 2

 1   LAW OFFICE OF EMILY DE LEON
     Emily de Leon, SBN 296416
 2   1318 K Street
 3   Bakersfield, CA 93301
     PHONE: (661)331-0207
 4   FAX: (661)326-0936
     EMAIL: emily@lawdeleon.com
 5
 6   ATTORNEY FOR Defendant,
 7   FRANKIE GOULDING

 8
 9                                UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA
11
12
     UNITED STATES OF AMERICA,                          No.: 1:18-CR-00240-LJO
13
                    Plaintiff,
14
            v.
                                                        NOTICE OF REQUEST AND REQUEST TO
15
                                                        SEAL DOCUMENTS AND ORDER
16                                                      THEREON
     FRANKIE GOULDING,
17                                                      (Doc. No. 43.)
                    Defendant.
18
19
     TO:    THE ABOVE ENTITLED COURT AND TO THE UNITED STATES
20          ATTORNEY FOR THE EASTERN DISTRICT OF CALFIORNIA:

21          Defendant, Frankie Goulding, by and through his attorney Emily de Leon, hereby
22   requests that Exhibit F in Defendant’s Supplemental Brief filed in support of Mr. Goulding’s
23   Compassionate Release Motion be filed under seal with a copy being served upon the United
24   States Attorney.
25          This request is made pursuant to Local Rule 141(a) which states that documents can be
26   sealed only by written order of the United States District Court. Under the Local Rule access to
27   all documents filed under seal is restricted to the Court and authorized court personnel.
28          The contents of Mr. Goulding’s medical records set out confidential and sensitive
     information that is subject to the Defendant’s privacy rights. The content in the medical
                                                     1
                                   REQUEST TO FILE UNDER SEAL AND ORDER
                                     CASE NO.: 1:18-CR-00240- LJO
     Case 1:18-cr-00240-LJO-SKO Document 44 Filed 07/02/20 Page 2 of 2

 1   records goes beyond the general description of his medical conditions described in the Motion
 2   and further contains information about other medical conditions that were not discussed in the
 3   Motion and which Mr. Goulding would ask to keep confidential.
 4            Accordingly, it is requested that the Medical Records, referred to as Exhibit F in the
 5   Compassionate Release Supplemental Opening Brief, be Sealed with a copy served
 6   electronically upon the United States Attorney.
 7
 8
 9                                              Respectfully submitted,
10   Dated:       July 1, 2020            By: /s/Emily de Leon
11                                            EMILY DE LEON
                                              Attorney for FRANKIE GOULDING
12
13
14
15
16                                               ORDER

17            For the reasons set forth above, defendant’s request to have his Medical Records filed

18   Under Seal (Doc. No. 43) is granted, with a copy being served upon the United States.

19
20   IT IS SO ORDERED.

21      Dated:      July 2, 2020
22                                                      UNITED STATES DISTRICT JUDGE

23
24
25
26
27
28


                                                      2
                                    REQUEST TO FILE UNDER SEAL AND ORDER
                                      CASE NO.: 1:18-CR-00240- LJO
